     Case 2:18-cv-01035-JAD-VCF Document 22-1 Filed 02/21/19 Page 2 of 4



 1                               UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3   EBONY HOWARD, individually, and on                Case No.: 2:18-cv-01035-JAD-VCF
     behalf of all others similarly situated,
 4                                                           ORDER GRANTING
                                                       JOINT MOTION FOR PRELIMINARY
     Plaintiff,
 5                                                     APPROVAL OF CLASS AND
                                                       COLLECTIVE ACTION SETTLEMENT
 6   vs.
                                                                  ECF Nos. 18, 22
 7   SOUTHWEST GAS CORPORATION,

 8   Defendant.
 9
                       [PROPOSED] ORDER OF PRELIMINARY APPROVAL
10
             Upon consideration of the Joint Motion for Preliminary Approval of the class-wide
11

12   settlement and its supporting memorandum, exhibits, and affidavit, ECF
                                                                        and Nos. 18, 22, and

13           It appearing that the proposed settlement is fair and reasonable, and

14           It further appearing that Notice of the Proposed Settlement and an opportunity to object
15   will be sent to all class members,
16
             IT
             It isIStherefore
                     THEREFOREthis ORDERED
                                    day of that the Joint Motion for Preliminary Approval
                                                 2019:
17
     [ECF Nos. 18, 22] isthat
           ORDERED         GRANTED;
                              the Parties’ IT IS FURTHER
                                           class-wide settlement is preliminarily fair and reasonable;
18
             ORDERED that for purposes of settlement a Settlement Class is certified consisting of the
19

20   following classes:

21                  For purposes of the FLSA settlement, the “Settlement Class” consists of all
                    current or former hourly-paid dispatchers who work or worked for
22                  Defendant at any time between June 22, 2015 and October 1, 2018. The
                    individuals have been identified in the settlement shares spreadsheet
23
                    provided by Defendant to Class Counsel.
24
                    For purposes of the Rule 23 Nevada settlement, the “Settlement Class”
25                  consists of all current or former hourly-paid dispatchers who work or
                    worked for Defendant in the state of Nevada at any time between June 7,
26                  2016 and October 1, 2018. These individuals have been identified in the
                    settlement shares spreadsheet provided by Defendant to Class Counsel.
27
             ORDERED that Jason T. Brown and Nicholas Conlon of Brown, LLC are appointed Class
28
     Case 2:18-cv-01035-JAD-VCF Document 22-1 Filed 02/21/19 Page 3 of 4



 1   Counsel for the Settlement Class;

 2          ORDERED that:
 3
               All capitalized terms not otherwise defined in this Order shall have the same meaning
 4
                ascribed to them in the Parties’ Settlement Agreement;
 5
               JND Legal Administration will serve as “Claims Administrator” in providing notice,
 6
                objection, claim process and administration services under the Settlement Agreement,
 7

 8              if preliminarily or finally determined to be fair;

 9             Within ten (10) days of this Order, the Claims Administrator shall send by first-class
10              mail and email the Notice of Proposed Settlement (including Consent to Join and Opt
11
                Out Forms) to all class members;
12
               Class members shall lodge objections/opt-outs or submit claims as set forth in the
13
                Notice of Proposed Settlement (including Consent to Join Form), which were jointly
14

15              proposed by the Parties and filed with the Court;

16             The Claims Administrator shall promptly send all completed Consent to Join Forms to
17              Plaintiff’s Counsel, who shall file such forms with the Court pursuant to 29 U.S.C. §
18
                216(b).
19
            ORDERED that the form and content of the Notice of Proposed Settlement set forth in the
20
     Joint Motion for Preliminary Approval is adequate, proper, comports with Due Process and are
21

22   hereby approved;
                                                                     6/10/19 at 3 p.m.
                                                                          6/10/19
23          ORDERED that a final fairness hearing be held on                             at   the   U.S.

24   District Court for the District of Nevada, Lloyd D. George Federal Courthouse, 333 Las Vegas
25   Blvd. South, Las Vegas, NV 89101., Courtroom 6D.
26
            ORDERED that counsel for the Parties shall file motion papers for final approval of all
27
     terms of the Settlement Agreement no later than fourteen (14) days before the final fairness
28

                                                      -2-
     Case 2:18-cv-01035-JAD-VCF Document 22-1 Filed 02/21/19 Page 4 of 4



 1   hearing ;( and it is             ); and it is

 2            ORDERED that the Howard action is stayed pending the Court’s ruling on the settlement
 3   at the final approval hearing.
 4
              Counsel for the Parties are hereby authorized to jointly use all reasonable procedures in
 5
     connection with approval and administration of the settlement that are not materially inconsistent
 6
     with this Order or the Settlement Agreement, including making, without further approval of the
 7

 8   Court, minor changes to the form or content of the Notice, and other exhibits that they jointly

 9   agree are reasonable or necessary.
                                                     _________________________________
10                                                   U.S. District Judge Jennifer A. Dorsey
                                                           Honorable Jennifer A. Dorsey
11                                                   Dated: March 7, 2019
                                                           United States District Judge
12

13   4850-8518-1572, v. 1


14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      -3-
